         Case 2:19-cv-00183-DB Document 42 Filed 08/31/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12   BRADY LEE STRELZ,                                      Case No. 2:19-cv-00183 DB
13                                                Plaintiff, ORDER
14                    v.
15
     JACKSON, et al.,
16
                                              Defendants.
17

18

19         Plaintiff Brady Strelz is appearing pro se and in forma pauperis in this civil rights action

20   pursuant to 42 U.S.C. § 1983. Currently before the court is defendants’ motion to modify the

21   discovery and scheduling order. Good cause appearing, IT IS HEREBY ORDERED that

22   defendants’ motion (ECF No. 41) is granted. The deadline to file a dispositive motion is

23   extended to September 29, 2020.

24   Dated: August 29, 2020

25

26
27   DLB:9/DB/prisoner-civil rights/stre0183.dso eot(3)

28
